Citation Nr: 1607035	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from September 1980 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2014 decision of the Department of Veterans Affairs Medical Center (VAMC) in Dallas, Texas.


FINDING OF FACT

The Veteran uses topical creams and medicated patches and a back brace, all of which cause irreparable damage to her clothing.


CONCLUSION OF LAW

The criteria are met for an annual VA clothing allowance for 2014.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to a clothing allowance if he or she: (1) "because of a service-connected disability," wears or uses a prosthetic or orthopedic appliance (including a wheelchair) that tends to wear out or tear his clothing; or, (2) uses medication that a physician has prescribed for a skin condition "due to a service-connected disability" that causes irreparable damage to the veteran's outer garments. 
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

The record shows the Veteran has been issued a lumbar brace since 2009.  It has Velcro fasteners and is not generally considered to cause wear and tear on clothing.  See VHA Handbook, section 1173.15.  The record also shows that she is prescribed mentholated camphor gel and lidocaine patches for  her service-connected lumbar spine disability, which are applied daily.
In denying the Veteran's claim, the VAMC indicated that the brace she uses does not have any exposed metal or rigid fixtures that would cause damage to clothing.  The Board notes the decision does not suggest that any consideration was made of the Veteran's arguments that the Velcro fasteners snag on her clothing causing irreparable damage, nor does it suggest that the Veteran's damaged clothing was ever inspected by decision makers.

The Veteran has asserted that the topical pain medications and lumbar brace prescribed by VA physicians to treat her service-connected disability causes irreparable damage to her clothing.  She is competent to attest to her own experiences.  Further, there is no evidence except for the decision makers' own unsupported suppositions that these prescriptions do not cause damage to her clothing.  Accordingly, the evidence is in relative equipoise; and, under these circumstances, the claim is granted. 


ORDER

A clothing allowance for 2014 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


